        Case 8-19-76260-ast        Doc 452     Filed 02/18/20      Entered 02/18/20 19:41:23


                                                     Hearing Date and Time: February 25, 2020 at 11:30 a.m.
                                                                      Response Deadline: February 18, 2020

Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Attorneys for the Official Committee of
Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                     Chapter 11

                                                     Case No. 19-76260-ast
    In re:                                           Case No. 19-76263-ast
                                                     Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                   Case No. 19-76268-ast
    LLC, et al.,1                                    Case No. 19-76269-ast
                                                     Case No. 19-76270-ast
                            Debtors.                 Case No. 19-76271-ast
                                                     Case No. 19-76272-ast

                                                     (Jointly Administered)

                   OBJECTION OF OFFICIAL COMMITTEE OF UNSECURED
                  CREDITORS TO DEBTORS’ SUPPLEMENTAL APPLICATION
                     CONCERNING MICHAEL WYSE’S COMPENSATION

             The Official Committee of Unsecured Creditors objects to the supplemental application

of the Debtors “to expand the scope of the retention of Michael Wyse of Wyse Advisors LLC”

filed January 9, 2020 [Dkt. No. 384] (“Supplemental Application”), and states:




1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
     Case 8-19-76260-ast        Doc 452      Filed 02/18/20     Entered 02/18/20 19:41:23




                                        INTRODUCTION

       1.      The Debtors are not seeking to expand the scope of Mr. Wyse’s retention;

rather, they are using estate resources to ask the Court to pay Mr. Wyse approximately $100,000,

in chapter 11 cases already overburdened by professional fees, for time previously devoted to

looking for a DIP loan intended to fund professional fees in these cases, that the Debtors did not

and likely will not need.

       2.      The Supplemental Application should be denied. Instead, the Court should approve

the DIP Financing Fee sought in the original Application (defined below); or alternatively, grant

Mr. Wyse a quantum meruit award for the subject services, determined after taking into account

all relevant factors, including hourly compensation paid to or budgeted by him for restructuring

advisory services and aggregate professional fees herein.

                                         BACKGROUND

       3.      On November 13, 2019, the Debtors filed an application [Dkt. No. 240]

(“Application”) to employ Michael Wyse of Wyse Advisors LLC (“WALLC”) as Chief

Restructuring Officer (“CRO”), nunc pro tunc to the petition date of September 10, 2019, on terms

set forth in the Engagement Agreement annexed to the Application as Exhibit C.

       4.      Paragraph 1(b)(i) of the Engagement Agreement provides his responsibilities as

CRO include, inter alia, “(i) Leading the arrangement of DIP financing.” 2



2
  His other powers and duties as specified in the Engagement Agreement are nonspecific:
those “normally associated with such position of corporations comparable to the Companies and
such other powers and duties as may be deemed appropriate and necessary, including … (ii)
Assisting in preparation of a restructuring, at the direction of the Board and CEO; (iii) Potentially
serving as first day declarant and/or providing other potential testimony in court regarding
restructuring issues; (iv) Performing such other services as may be reasonably requested or deemed
appropriate; and (v) Taking any and all actions necessary to fulfill the responsibilities set forth
above.”


                                                 2
     Case 8-19-76260-ast        Doc 452     Filed 02/18/20     Entered 02/18/20 19:41:23




       5.      Paragraph 4(a) of the Engagement Agreement provides: “As compensation for the

services to be provided hereunder as it relates to the arranging [sic] DIP Financing, WALLC will

receive 3.0% of the total commitment. Such fee shall be payable upon closing of the financing

and will be included in the flow of funds (‘DIP Financing Fee’).”

       6.      Paragraph 4(b) provides that “As compensation for the services to be provided

hereunder as it relates to restructuring advisory services, WALLC will receive compensation at an

hourly rate of $600.00 per hour.” Hourly fees for restructuring advisory work are not capped.

(Dec. 9, 2019 Hr’g Tr. (annexed hereto as Ex. 1, and cited herein as “Tr.”) 42:6-8.)

       7.      Paragraph 4(e) provides that “The [Debtors] agree to seek the approval of the Wyse

Parties’ retention in respect of the DIP Financing Fee under Bankruptcy Code Section 328(e) [sic]

and otherwise to seek approval of the Wyse Parties’ retention contemplated hereunder pursuant to

Bankruptcy Code section 363.”

       8.      The Committee did not file an opposition to the Application.

       9.      The U.S. Trustee did, principally on the ground that it runs afoul of the Jay Alix

Protocol’s “one hat” rule [Dkt. No. 288, ¶¶22-27].

       10.     At the December 9, 2019 hearing, in response to an inquiry as to the amount of the

DIP loan the Debtors were then contemplating, the Debtors disclosed they would likely be seeking

approval of an $8 million DIP faciltiy (Tr. 39:16-17) to satisfy approximately $4 million then owed

to the Debtors’ accounts receivable lender Capital Finance, LLC and pay professional fees. 3

       11.     Both the Committee and Landlords expressed concern about the need for DIP

financing given that a sale hearing had been scheduled for January 2020. (Tr. 35:17-23, 44:8-23.)


3
 “Enough [additional] money to operate under a budget.” (Tr. 40:1-2.) The Debtors subsequently
advised that they are operationally solvent post-Orchard Park’s closure as is reflected in the cash
projection—consolidated, provided by Mr. Wyse (annexed hereto as Ex. 2).


                                                3
     Case 8-19-76260-ast        Doc 452      Filed 02/18/20    Entered 02/18/20 19:41:23




       12.     The Court deferred consideration of the requested DIP Financing Fee, but otherwise

granted the Application. (Tr. 42:9-20, 43:13-25, 45:18-19, 46:10-11.)

       13.     The Court stated if the hourly compensation otherwise approved wasn’t adequate

for the job, Mr. Wyse could “come in … and ask for more,” provided the subject application is on

notice, or he could quit. (Tr. 44:2-6, 44:22.)

       14.     In response to a post-hearing inquiry as to time devoted by Mr. Wyse to looking for

DIP financing, the Debtors advised he devoted 149.5 hours from September 1-December 16, 2019,

which at $600/hour would equal $89,700.

       15.     That amount has subsequently increased to $99,900, as set forth in the cash

projection—restructuring fees provided by Mr. Wyse (Ex. 2, final page), which projects

restructuring advisory fees of over $500,000 inclusive of amounts set forth in the Wind Down

Budget [Dkt. No. 446-1, Schedule 1].

       16.     On January 8, 2020, the Debtors filed a notice of cancellation of auction, in

contemplation of seeking approval of a sale of the Debtors’ facilities to RCA Healthcare

Management LLC [Dkt. No. 376].

       17.     On January 14, 2020, the Court entered an Order approving Michael Wyse’s

employment on terms set forth in the Engagement Agreement, subject to the proviso that the DIP

Financing Fee is not approved thereby, and further reserving the right of “WALLC to seek payment

of the DIP Financing Fee or other compensation for seeking replacement or additional DIP

financing at a later date,” and other parties’ rights to oppose payment of such fee or compensation

[Dkt. No. 400, ¶¶2-3].




                                                 4
     Case 8-19-76260-ast         Doc 452      Filed 02/18/20     Entered 02/18/20 19:41:23




       18.     On February 4, 2020, the Debtors filed monthly fee statements on behalf of Mr.

Wyse for the period September 10, 2019-December 31, 2019 [Dkt. No. 435], seeking restructuring

advisory fees and reimbursement expenses as follows:

                September         October          November      December     Total
 Fees           $59,700           $102,060         $74,400       $74,400      $310,560
 Expenses       $1,238.40         $3,639.25        $5,260.93     $2,356.93    $12,495.51
                                                  Blended Monthly Fee (Ex. Expenses): $77,640

       19.     The Committee did not object to payment of the subject fees but requested on

February 6, 2020 that the Supplemental Application be withdrawn on the ground that, inter alia, it

amounted to an inappropriate use of estate resources.

       20.     No response was received. Instead, on February 11, 2020 the Debtors noticed the

Supplemental Application for hearing [Dkt. No. 448].

       21.     On February 10, 2020, the Court entered an order approving the sale of substantially

all of the Debtors’ assets [Dkt. No. 446].

       22.     The projected effective date of the Administrative Services and Consulting

Agreement approved thereby is March 1, 2020. The Committee expects to file a proposed

chapter 11 plan and disclosure statement soon thereafter.

                                             ARGUMENT

I.     THE DEBTORS HAVE NOT MET THEIR BURDEN

       23.     It is black letter law “that there has to be some articulated justification, other than

appeasement of a particular creditor, for the use, sale or lease of a debtor’s property outside of the

ordinary course of business” under Bankruptcy Code section 363(b). In re Boston Generating,

LLC, 440 B.R. 302, 321 (S.D.N.Y. 2010) (citing Committee of Equity Sec. Holders v. Lionel Corp.

(In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1993)). See also In re CPJFK, LLC, 496 B.R.

290, 304 (Bankr. E.D.N.Y. 2011).


                                                  5
      Case 8-19-76260-ast       Doc 452       Filed 02/18/20   Entered 02/18/20 19:41:23




       24.     “Thus, a court rendering a section 363(b) determination must ‘expressly find from

the evidence presented … good business reason to grant such application.” Boston Generating,

LLC, 440 B.R. at 321.

       25.     The Debtors have not met their burden under section 363(b) to use estate property

to pay Mr. Wyse the requested fees. The sole asserted justification is “the size and complexity of

these Chapter 11 cases.” (Supplemental Application ¶13.) That is insufficient. No evidence in

support of the relief sought in the Supplemental Application has been submitted.

       26.     In addition, the subject relief will only benefit Mr. Wyse, an insider (officer) who

has already been paid $323,056 for under four months of work in these cases, plus $10,000 for

prepetition services. (Application ¶15.)

II.    THE REQUESTED FEES ARE UNREASONABLE

       27.     The Supplemental Application is a disguised fee application and the requested fees

are not reasonable under the circumstances.

       28.     The only DIP financing proposal made (annexed hereto as Ex. 3) appears to have

been designed to pay one set of creditors (professionals) hourly fees including Mr. Wyse’s own

restructuring advisory fees, to the detriment of non-priority creditors that would have borne the

cost of proposed interest of not less than 16%/year on funds borrowed from the contemplated $8

million DIP facility, DIP lender projected fees of $142,000 (uncapped), plus “additional legal fees

charged as incurred” by the DIP lender.

       29.     The DIP financing proposal did not result in a motion, and given the posture of

these cases it appears unlikely further financing will be needed. Approval of the DIP financing

proposed likely would have hindered prospects for confirming a chapter 11 plan. See also 11

U.S.C. § 330(a)(3)(C).



                                                 6
     Case 8-19-76260-ast        Doc 452     Filed 02/18/20    Entered 02/18/20 19:41:23




          30.   As one court aptly stated, “the estate is not a cash cow to be milked to death by

professionals seeking compensation for services rendered to the estate which have not produced a

benefit commensurate with the fees sought.” In re Chas A. Stevens & Co., 105 B.R. 866, 872

(Bankr. N.D. Ill. 1989).

          WHEREFORE, the Court should deny the Supplemental Application, and instead approve

the DIP Financing Fee, or alternatively, grant Mr. Wyse a quantum meruit award determined after

considering all relevant factors, and such other and further relief as the Court deems just and

proper.

Dated: February 18, 2020                            Respectfully submitted,
       New York, New York
                                                    /s/ Jeffrey Chubak
                                                    Avery Samet
                                                    Jeffrey Chubak
                                                    AMINI LLC
                                                    131 West 35th Street, 12th Floor
                                                    New York, New York 10001
                                                    (212) 490-4700
                                                    asamet@aminillc.com
                                                    jchubak@aminillc.com
                                                    Attorneys for the Official Committee of
                                                    Unsecured Creditors




                                                7
